DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

37 C.F.R. § 1.114
	A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 U.S.P.Q. 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 C.F.R. § 1.114. Applicants' submission filed on 19 July, 2022, has been entered.

Claim Status
	Acknowledgement is hereby made of receipt and entry of the communication previously filed 22 December, 2021. Claims 1, 3, 5-13, 15-18, and 20 are pending in the instant application.

37 C.F.R. § 1.98
	The information disclosure statement filed 19 July, 2022, has been placed in the application file and the information referred to therein has been considered.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 5-13, 15-18, and 20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
	Claim 1 is directed toward a method for treating an HIV-1-infected subject having an undetectable viral load for at least 12 months comprising: administering PRO 140 as a treatment substitution monotherapy; and preventing virologic failure for a time period greater than four weeks. Claim 13 is directed toward a method for improving drug regime adherence by providing an HIV-1-infected subject having an undetectable viral load for at least 12 months with a treatment comprising: administering PRO 140 as a treatment substitution monotherapy; and preventing virologic failure for a time period greater than four weeks. Claim 18 references a method for treating an HIV-1 infected subject having an undetectable viral load for at least 12 months with a treatment comprising: providing PRO 140 in a self-administrable dosage form; administering the PRO 140 as a treatment substitution monotherapy; and preventing virologic failure for a time period greater than four weeks.
	The reference to “undetectable viral loads” and “preventing virologic failure” are vague and indefinite. These are relative terms that are subject to varying interpretations within the art. What criteria are employed to make these determinations? Amendment of the claim language to reference subjects that have an undetectable viral load wherein the plasma HIV-1 RNA levels are ≤ 50 copies/ml would be remedial. Amendment of the claim language to define virologic failure as plasma HIV-1 RNA levels ≥ 400 copies/ml when measured consecutively at least three days apart would also be remedial.
	The claims are also vague and indefinite for failing to set forth the criteria of those HIV-1-infected subjects that should be subjected to PRO 140 monotherapy treatment substitution. What is the acceptable minimum viral load that is considered undetectable? What is the genotypic/phenotypic profile with respect to coreceptor utilization of the infecting HIV-1 virus (e.g., CCR5 (R5), CXCR4 (X4), or dual-tropic or mixed populations of HIV-1 that utilize both coreceptors)? Moreover, are those patients who display undetectable viral loads currently undergoing ART treatment? If so, at what point in time is ART therapy discontinued prior to PRO 140 administration? Amendment of the claim language to reference HIV-1-infected subjects that are infected with CCR5-tropic viruses and undergoing stable combination ART would be acceptable.
	The claims are also vague and indefinite for failing to set forth the parameters of the treatment regimen. What is the dosage, formulation, and route(s) of administration of PRO 140 that leads to a favorable clinical outcome? What are the upper and lower time limits of administration? Amendment of the claim language to recite PRO 140 subcutaneous weekly doses of 350 mg for at least 12 weeks and up to 60 weeks would be appropriate. Applicant’s representative is invited to contact the Examiner to discuss suggested allowable claim revisions.


35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Scope of Enablement
	Claims 1, 3, 5-13, 15-18, and 20 are rejected under 35 U.S.C. § 112(a), because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with these claims. Claim 1 is directed toward a method for treating an HIV-1-infected subject having an undetectable viral load for at least 12 months comprising: administering PRO 140 as a treatment substitution monotherapy; and preventing virologic failure for a time period greater than four weeks. Claim 13 is directed toward a method for improving drug regime adherence by providing an HIV-1-infected subject having an undetectable viral load for at least 12 months with a treatment comprising: administering PRO 140 as a treatment substitution monotherapy; and preventing virologic failure for a time period greater than four weeks. Claim 18 references a method for treating an HIV-1 infected subject having an undetectable viral load for at least 12 months with a treatment comprising: providing PRO 140 in a self-administrable dosage form; administering the PRO 140 as a treatment substitution monotherapy; and preventing virologic failure for a time period greater than four weeks. Claim 3 references a method wherein the HIV-1 infected subject is stable on combination antiretroviral therapy prior to initiation of the treatment substitution monotherapy. Claim 5 recites a method wherein PRO 140 or a fragment thereof is administered either intravenously or subcutaneously. Claim 6 references a method of claim 1, wherein PRO 140 or a fragment thereof is administered subcutaneously in an amount of about 324 mg, 350mg, 5 mg/kg, or 10 mg/kg. Claim 7 is also directed toward the site and dosage of administration (subcutaneously at a concentration of 175 mg/mL). Claim 8 requires the administration of PRO 140 once per week, once every two weeks, and once a month. Claim 9 is directed toward an HIV-1-infected subject who receives PRO 140 for a period of one of one month, two months, three months, four months, five months, six months, seven months, eight months, nine months, ten months, eleven months, and one year. Claim 10 requires the HIV-1-infected subject receive PRO 140 for a period of at least one year. Claim 11 allows the HIV-1 infected subject to return to combination antiretroviral therapy following PRO 140 monotherapy. Claim 12 is further comprises providing the HIV-1-infected subject with at least about a 60% likelihood of virologic failure for a time period greater than four weeks. Claim 15 references a method for improving drug regime adherence comprising administering PRO 140 once per week, once every two weeks, and once a month. Claim 16 is directed toward a method for improving the drug regime adherence of claim 13, wherein the HIV-1-infected subject receives PRO 140 for a period of one of one month, two months, three months, four months, five months, six months, seven months, eight months, nine months, ten months, eleven months, and one year. Claim 17 requires that PRO 140 is self-administered subcutaneously in an amount of about 324 mg, 350mg, 5 mg/kg, or 10 mg/kg. Claim 20 further comprises testing the HIV-1-infected subject for virologic failure and resuming treatment with other anti-HIV drugs in the event of virologic failure.
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations.
	First, the claims are broadly directed toward a number of treatment protocols that fail to clearly identify the target population to treat (e.g., undergoing stable combination ART; infected with R5 HIV-1; etc.).
	Second, the claims fail to provide adequate guidance pertaining to the experimental treatment parameters that should be employed. For example, what is the dosage, form, and timing of PRO 140 administration? What are the upper and lower time limits for administering PRO 140 to HIV-1-infected patients?
	Third, the claims fail to provide adequate guidance pertaining to assessment of undetectable viral loads and virologic failure. These are relative terms that could encompass an inordinate number of variables.
	Fourth, the art clearly demonstrates that PRO 140 is specific for HIV-1 viruses that utilize CCR5 as their coreceptor. CXCR4-utilizing virus and dual-tropic viruses are generally not inhibited by PRO 140 (Moyle et al., 2005; Wilkin et al., 2007). Patients infected with these viruses should be excluded from the treatment group.
	Finally, the disclosure provides a limited working embodiment wherein it was demonstrated that PRO 140 substitution monotherapy was effective at maintaining viral suppression following the cessation of stable combination ART in patients infected with CCR5-tropic viruses. Undetectable viral loads were defined as plasma HIV-1 viral RNA levels ≤ 50 copies/ml. Virologic failure was defined as plasma HIV-1 RNA levels ≥ 400 copies/ml when measured consecutively at least three days apart. PRO 140 was also administered SC (350 mg, once weekly) for a minimum of 12 weeks and upwards of 60 weeks. Inclusion of these various parameters would remedy the defective claim language. Absent these amendments, the skilled artisan would reasonably conclude that undue experimentation would be required to practice the invention in a manner commensurate in scope with the claims.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
10 September, 2022